Citation Nr: 9921857	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  98-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, which 
denied the veteran's claim for service connection for 
bilateral hearing loss.  The veteran timely appealed this 
determination to the Board.

In his September 1998 Substantive Appeal, which was received 
at the RO&IC the following month, the veteran requested that 
he be afforded a hearing before a Member of the Board.  
However, in a statement that was dated in November 1998 and 
received at the RO&IC in December 1998, the veteran indicated 
that he wished to be afforded a hearing before a hearing 
officer at the RO&IC in lieu of a Board hearing; that hearing 
was held in January 1999.  The veteran's request for a Board 
hearing is thus deemed withdrawn.  See 38 C.F.R. § 20.704(e) 
(1998).


REMAND

In his statements and testimony, the veteran vigorously and 
earnestly contends that he has hearing loss that is directly 
attributable to an in-service right ear injury and to 
extensive in-service acoustic trauma.  His service medical 
records are unavailable.  Although the veteran acknowledges 
that he was also exposed to post-service acoustic trauma as a 
consequence of his employment as a heavy equipment operator, 
he testified that he was issued protective devices for his 
ears when he worked in his post-service capacity, thus 
implying that he did not incur a hearing loss post service.  

Although the veteran indicates that a private physician saw 
him shortly after his discharge from service, he also has 
indicated that the doctor is deceased and that the records 
are unavailable.  A February 1997 VA examiner indicated that 
the veteran's right ear hearing loss appeared to be 
attributable to acoustic trauma.  However, inasmuch as both 
the alleged in-service and post-service noise exposure were 
reflected in the medical history section of the report, it is 
unclear whether the examiner intended to indicate whether the 
veteran's hearing loss was related to acoustic trauma in 
service.  

Hence, a supplemental opinion from that physician would be 
helpful in resolving the issue on appeal.  The Board would 
also point out that, prior to obtaining such opinion, any 
corroborating statements establishing that the veteran, in 
fact, was exposed to excessive noise/acoustic trauma in 
service (which, the veteran has indicated that he planned to, 
but has not yet, submitted) as well as any outstanding 
records of treatment (apparently, as alleged by the veteran, 
from the Wilkes-Barre and "Pittston" (Pittsburgh?) VA 
Medical Centers) should be obtained and associated with the 
claims file.  

Further, the Board notes that, in a February 1999 decision, 
the RO&IC denied, as not well grounded, the veteran's claim 
for service connection for tinnitus.  In March 1999, the 
RO&IC received the veteran's Notice of Disagreement (NOD) 
with respect to this claim.  Under these circumstances, the 
Board must remand this claim to the RO&IC for the issuance of 
a Statement of the Case (SOC).  See Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); Holland v Gober, 10 Vet. 
App. 433, 436 (1997).

Accordingly, the Board hereby REMANDS the case to the RO&IC 
for the following actions:

1.  The RO contact the veteran and 
request that he submit corroborating 
statements/information from former 
service comrades and/or others who can 
support his assertions of experiencing 
acoustic trauma/excessive noise exposure 
in service.  The RO should also clarify 
the VA (and other) facilities at which 
the veteran has received treatment for 
hearing loss and/or tinnitus.

2.  After receiving clarification from 
the veteran, the RO&IC should obtain and 
associate with the claims file all 
outstanding records of treatment 
pertaining to the veteran from the 
appropriate VA medical and any other 
facility or source identified by the 
veteran.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  The RO&IC should issue the veteran a 
Statement of the Case with respect to his 
claim of entitlement to service 
connection for tinnitus, to include 
notification of the need to timely file a 
substantive appeal to perfect his appeal 
on this issue.

4.  The RO&IC should request that the 
physician who prepared the February 1997 
VA medical report review the claims 
folder for a further opinion.  The claims 
file, to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by that examiner.  Subsequent to 
his review of the claims folder, it is 
requested that the physician offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss is etiologically 
related to service.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the physician should clearly 
so state.  Otherwise, the physician must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  

If the February 1997 VA physician is 
unavailable, the veteran should be 
scheduled to undergo examination by 
another ear, nose, and throat specialist, 
and that physician should render the 
opinion requested above.

5.  The RO&IC should review the 
opinion/examination report to determine 
if it is in compliance with this REMAND.  
If deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO&IC should review 
the veteran's claims for service 
connection for bilateral hearing loss on 
the basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  The RO&IC should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.

7.  If any benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  
However, the veteran is reminded that 
Board review of any issue not currently 
in appellate status (to include his claim 
for service connection for tinnitus) may 
be obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


